  Case: 4:19-cv-01323-NAB Doc. #: 15 Filed: 09/29/20 Page: 1 of 2 PageID #: 95




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JAMOND CARTER,                                    )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:19-cv-01323-NAB
                                                   )
 HILLSBORO TREATMENT,                              )
 CENTER, et al.,                                   )
                                                   )
                 Defendants,                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On July 24, 2020, the Court directed

the Clerk of Court to issue process or cause process to issue on defendant Kenyetta Garth in her

individual capacity. (Docket No. 12). Garth was alleged to be employed by the Missouri Division

of Youth Services.

       Because the Court maintains a waiver agreement with the Missouri Attorney General’s

Office, the Clerk attempted to serve process in accordance with that agreement by sending a waiver

of service letter. (Docket No. 14). The letter was sent on July 24, 2020, and asked that the Office

of Missouri Attorney General respond within sixty (60) days. The letter also stated that if the Office

determined it could not waive service on behalf of the named defendant, the Office should “notify

[the Clerk of Court’s Office] and the plaintiff(s) that you will not waive service and note the

reasons therefore.”

       More than sixty (60) days have passed since the waiver of service letter was sent, and there

has been no response. Therefore, the Court will direct that a response to the waiver of service letter

be filed within fourteen (14) days. Furthermore, if the Office of Missouri Attorney General will
  Case: 4:19-cv-01323-NAB Doc. #: 15 Filed: 09/29/20 Page: 2 of 2 PageID #: 96




not waive service on Garth because of a change in employment, the Court will order the Office to

provide Garth’s last known home address under seal.

       Accordingly,

       IT IS HEREBY ORDERED that the Office of Missouri Attorney General shall show

cause in writing, within fourteen (14) days of the date of this order, why they have not responded

to the waiver of service letter (Docket No. 14) sent on July 24, 2020.

       IT IS FURTHER ORDERED that if defendant Kenyetta Garth is no longer a current

employee of the Missouri Division of Youth Services, the Office of Missouri Attorney General

shall file, under seal and ex parte, the last known home address for such defendant within fourteen

(14) days of the date of this order.



                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 29th day of September, 2020.




                                                 2
